Order entered March 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00244-CV

                                CITY OF DALLAS, Appellant

                                               V.

                             BRIGHT SIAW-AFRIYIE, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-02654

                                           ORDER
        Before the Court is appellant’s March 15, 2019 first motion for extension of time to file

its opening brief. We GRANT the motion and ORDER the brief due on or before April 26,

2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE